                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BILL LIETZKE,

                    Plaintiff,                               4:19CV3096

      vs.
                                                         MEMORANDUM
COUNTY OF MONTGOMERY, REESE                               AND ORDER
MCKINNEY, and D.T. MARSHALL,

                    Defendants.


       This matter is before the court upon Plaintiff Bill Lietzke’s (“Plaintiff” or
“Lietzke”) Complaint (filing no. 1) filed on September 13, 2019, and Motion to
Proceed in Forma Pauperis (“IFP”) (filing no. 2-1).1 Lietzke’s Complaint is
unsigned, and he has failed to correct the signature deficiency as directed by the
Clerk of the Court. (See Text Notice of Deficiency, Doc. No. 6.) Notwithstanding
the signature deficiency, having considered the motion and reviewed the pleadings
in this matter, the court finds that Lietzke is financially eligible to proceed in forma
pauperis but that this lawsuit should be dismissed for lack of venue.

                                  I. BACKGROUND

       Lietzke’s Complaint alleges claims against the County of Montgomery,
Reese McKinney, and D.T. Marshall for violations of his constitutional rights.
(Filing No. 1.) Liberally construed, Lietzke maintains that between the years 1999
and 2002, Montgomery County sheriff’s officers seized him from his home,
involuntarily took him to Montgomery County probate, and then involuntarily
confined him in a psychiatric hospital. He seeks $3.0 billion in damages.

      1
        Lietzke’s IFP motion was unsigned when originally filed, but he filed a signed
copy of the motion on October 21, 2019 as directed by the Clerk of the Court. (See Filing
No. 2; Text Notice of Deficiency, Doc. No. 7.)
       Lietzke has filed complaints with nearly identical allegations on at least 8
other occasions, including in this court. See Lietzke v. County of Montgomery, et
al., No. 4:16-CV-03021-RGK-PRSE (D. Neb. 2016) (Filing No. 8, April 8, 2016
Memorandum and Order dismissing case for lack of venue). Other courts where
Lietzke has filed these complaints include Alabama, Alaska, Idaho, Utah, and
Texas, and these cases were all dismissed. See Lietzke v. City of Montgomery, et
al., No. 2:17-CV-00714-MHT-GMB, No. 2:17-CV-00674-MHT, 2018 WL
4677837, at *4 (M.D. Ala. Aug. 8, 2018) (recommending dismissal of complaint
on the merits), adopted in part, 2018 WL 4030696, at *1 (M.D. Ala. Aug. 23,
2018) (magistrate judge’s recommendation adopted, except for recommendation to
consolidate Plaintiff’s fifteen other cases); Lietzke v. County of Montgomery, et al.,
No. 2:07-CV-00814-MHT (M.D. Ala. Nov. 9, 2007) (accepting recommendation
and dismissing case as barred by res judicata and statute of limitations); Lietzke v.
County of Montgomery, et al., No. 3:19-CV-00141-TMB (D. Alaska June 11,
2019) (dismissing complaint for lack of personal jurisdiction, improper venue, and
frivolity); Lietzke v. County of Montgomery, No. 1:12-CV-00145, 2012 WL
5449623 (D. Idaho May 29, 2012), adopted, 2012 WL 5449617, at *1 (D. Idaho,
Nov. 5, 2012) (dismissing for lack of personal jurisdiction and venue); Lietzke v.
County of Montgomery, et al., No. 2:12-CV-00268, 2013 WL 1033037 (D. Utah
Feb. 21, 2013), adopted, 2013 WL 1031725 (D. Utah Mar. 14, 2013) (accepting
recommendation and dismissing case for lack of personal jurisdiction, improper
venue, and as barred by the statute of limitations); Lietzke v. County of
Montgomery, et al., No. 3:13-CV-04468 (N.D. Tex. Mar. 7, 2014) (accepting
recommendation and dismissing case as duplicative and frivolous).

                         II. DISCUSSION OF CLAIMS

       Venue is generally governed by 28 U.S.C. § 1391, which provides, in
pertinent part, that a civil action may be brought in (1) a judicial district in which
any defendant resides, if all the defendants are residents of the State in which the
district is located; (2) a judicial district in which a substantial part of the events
giving rise to the claim occurred; or (3) any judicial district in which any defendant
is subject to the court’s personal jurisdiction if there is no district in which an
action may otherwise be brought. Pursuant to 28 U.S.C. § 1406, if a plaintiff files a
case in the wrong venue, the district court “shall dismiss, or if it be in the interest
of justice, transfer such case to any district or division in which it could have been
brought.” 28 U.S.C. § 1406(a). “The decision whether dismissal or transfer is in
the interests of justice is committed to the sound discretion of the district court.”
Poku v. F.D.I.C., 752 F. Supp.2d 23, 26–27 (D.D.C. 2010) (quotation omitted).

      Here, Lietzke alleges that this court has both federal question jurisdiction
and diversity of citizenship jurisdiction. (Filing No. 1.) However, from the face of
the Complaint, it is clear that venue is improper in the District of Nebraska. None
of the events described in the Complaint occurred in Nebraska, the Complaint
suggests that Defendants reside in Alabama,2 and Lietzke resides in Alabama.

       Because the court has concluded that venue is improper, the court must
either dismiss this case or transfer it to any district or division in which it could
have been brought. 28 U.S.C. § 1406(a). The court finds dismissal without
prejudice is the appropriate action in this case. This court previously questioned the
merit of Lietzke’s claims and remarked that his claims based on events that
allegedly occurred between 1999 and 2002 were probably time barred. (Filing No.
8, Case No. 4:16-CV-3021.) In this regard, the court takes judicial notice of the
fact that the U.S. District Court for the Middle District of Alabama dismissed a
nearly identical complaint on the merits, concluding that Lietzke’s claims were
barred by the applicable statute of limitations. Thus, Lietzke’s continued litigation
of his claims would appear to be duplicative and frivolous. See Aziz v. Burrows,
976 F.2d 1158 (8th Cir. 1992) (district courts may dismiss duplicative complaints


      2
         While Lietzke asserts that “the County of Residence of the Defendants [is]
unidentified and unknown to the Plaintiff,” (filing no. 1 at CM/ECF p. 1), there is
absolutely no indication that any of the Defendants reside in Nebraska nor can the court
reasonably infer that any Defendants reside within Nebraska from the Complaint’s
allegations.
under 28 U.S.C. § 1915 as frivolous). Also, Lietzke should have realized prior to
filing the Complaint that Nebraska was an improper venue, especially in light of
his other cases based on the same fact pattern and this court’s ruling in his
previously-filed identical case. See Weldon v. Ramstad-Hvass, 512 Fed. Appx.
783, 798 (10th Cir. 2013) (stating that the factors a court should consider in
evaluating whether transfer is appropriate are (1) whether the new action would be
time-barred; (2) whether the plaintiff’s claims have merit; and (3) whether the
plaintiff should have realized the chosen forum was improper). Accordingly,
Lietzke’s action will be dismissed.

      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s Motion to Proceed In Forma Pauperis (Filing No. 2) is
granted.

      2.    This case is dismissed without prejudice to reassertion in the proper
forum.

      3.    Judgment will be entered by separate document.

      Dated this 22nd day of October, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
